Title: Thomas Jefferson to Bernard Peyton, 3 November 1817
From: Jefferson, Thomas
To: Peyton, Bernard


                    
                        Dear Sir
                        Monticello
Nov. 3. 17.
                    
                    An abundant rain having given us a plentiful tide I wish to avail myself of it in bringing up a part of 7. tons of plaister which I ask the favor of you to procure & forward to me as often as Wm Johnson, shall call for it. he starts this evening. I will further request you to procure & send me by him 100. ℔ of good coffee, that is to say Bourbon if to be had, if not then Java or other Asiatic coffee. if there is neither at present I will wait till it comes. the W. India coffee is so often bad that I propose to abandon  it. should the Bourbon or Java be in couffes or other packages not much under or over the 100 ℔ send the package without breaking it. the bill will be paid as usual by mr Gibson. I salute you with affectionate esteem & respect.
                    Th: Jefferson
                